DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The terminal disclaimer filed on 07/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,032,864 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded. Accordingly, the double patenting rejection has been overcome.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claims, i.e., “wherein the Sidelink MAC reset includes flushing soft buffer associated with the sidelink communication with the second device in response to the radio link failure, and not flushing a soft buffer associated with the sidelink communication with the third device” (claims 1 and 11) filed 07/18/2022, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Ganesan et al. (US 2020/0252990 A1), which is directed to Sidelink failure detection and recovery; and teaches a first UE communicating with a second UE and one or more other UEs via unicast links. The first UE handles radio link failure by detecting a radio link failure message from a second UE and transmitting a SL recovery message to the second UE. Ganesan at Fig. 8 and [0065], [0068], [0070]. However, Ganesan does not teach flushing a soft buffer.
Wang et al. (US 2019/0215685 A1), which is directed to Systems and methods for performing carrier aggregation in sidelink communications; and teaches a UE 111 has one MAC entity established when using PC5 CA. The UE sends V2X messages to UE 112 and 113 via sidelink PC5 interface. A UE tat is used as a transmission UE transmits the configuration information related to sidelink communication via a unicast link. Wang at Fig. 2A and [0032]-[0033], [0043], and [0054]. However, Wang does not teach flushing a soft buffer.
Lee et al. (US 2018/0013521 A1), which is directed to Method for transmitting a mac pdu on sl-dch in a d2 communication system and device therefor; and teaches a UE transmits MAC PDU in a HARQ buffer of a sidelink process and when radio link failure occurs on a SL-DCH, the UE flushes the HARQ buffer and clears the configured grant associated with the sidelink process. Lee at [0165], [0189]. However, Lee does not teach flushing HARQ buffer for a second device while not flushing HARQ buffer for a third device because Lee teaches flushing based on a radio link failure on the SL-DCH which is a sidelink discovery channel used for multiple device in a broadcast manner.
Yang et al. (US 2020/0037352 A1), which is directed to Expiration periods for low latency communications; and teaches a UE to first empty/flush a HARQ buffer associated with a downlink transport block and then send a failed reception indicator to trigger a radio link failure event. Yang at [0126]. However, Yang does not teach flushing buffer based on a radio link failure of a sidelink.
Balasubramanian et al. (US 2016/0142951 A1), which is directed to Data compression techniques for handover and radio link failure recovery; and teaches a UE flushes its existing buffers after a radio link failure between the UE and a target base station. Balasubramanian at [0132]. However, Balasubramanian does not teach flushing buffer based on a radio link failure of a sidelink.
Lee et al. (US 2020/0287665 A1), which is directed to Method and apparatus for flushing harq buffer in wireless communication system, and teaches a sidelink MAC reset includes flushing only HARQ buffers of the sidelink HARQ entity and the UE can flush all or a corresponding HARQ buffer. Lee at [0091]-[0092]. However, Lee does not disclose flushing a buffer associated with a specific UE based on radio link failure.
Hampel et al. (US 2020/0092784 A1), which is directed to Management of radio link failure in wireless backhaul; and teaches a relay device emptying a downlink buffer associated with a downstream device in response to detecting upstream radio link failure associated with an upstream device. Hampel at Fig. 6 and [0158]. However, Hampel does not disclose flushing a soft buffer associated with the sidelink unicast communication with the second device in response to the radio link failure associated with the second device; and 
Chen et al. (US 2020/0252989 A1) (previously cited), which is directed to Unicast Sidelink Access Stratum Level Connection Maintenance; and teaches based on a radio link failure for a unicast sidelink wireless connection, a wireless device performs various operations, such as resetting its MAC layer with respect to the unicast sidelink wireless connection. Chen at Fig. 1, [0041], [0078]. However, Chen does not disclose the resetting the MAC layer includes flushing a soft buffer associated with the sidelink communication with the second device in response to the radio link failure.
Wu et al. (US 2011/0292894 A1) (previously cited), which is directed to Method of Hybrid Automatic Repeat Request Entity Handling and Communication Device Thereof; and teaches a UE resets the MAC entity by flushing soft buffers, cancelling scheduling requests, stopping ongoing random access procedure, and release C-RNTI. Wu at [0007]). However, Wu does not disclose the MAC entity reset including flushing the soft buffers is in response to the radio link failure, and not flushing a soft buffer associated with the sidelink communication with the third device.

Neither Ganesan nor Wang, Lee, Yang, Balasubramanian, Lee, 3GPP, Hampel, Chen, or Wu, taken alone or in any reasonable combination, teach the claims, i.e., “wherein the Sidelink MAC reset includes flushing soft buffer associated with the sidelink communication with the second device in response to the radio link failure, and not flushing a soft buffer associated with the sidelink communication with the third device” (claims 1 and 11) filed 07/18/2022, in conjunction with other limitations recited in the claims.
	Therefore claims 1-20 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478